Title: From George Washington to the United States Senate and House of Representatives, 18 February 1793
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate and of the House of Representatives.
⟨United States [Philadelphia] February 18th—1793.⟩

I now lay before you a Report, and Plat of the Territory of the United States, on the Potomac, as given in by the Commissioners of that Territory, together with a letter from the Secretary of State which accompanied them. These papers being original, are to be again deposited with the Records of the Department of State, after having answered the purpose of your information.

⟨Geo: Washington⟩

